                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
-
DAVID E. SIERRA-LOPEZ,
                                                                    ORDER
                           Plaintiff,
                                                                  18-cv-665-bbc
              v.

JOSHUA BENDER, LINDSEY ARISMAN
and HEATHER FRANK,

                           Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
-
       On June 27, 2019, I entered an order explaining to pro se plaintiff David E. Sierra-

Lopez that if he did not sign and return a medical authorization form to defendants by July

5, 2019, I would dismiss his case for failure to prosecute under Rule 41(b) of the Federal

Rules of Civil Procedure. Dkt. #24. On August 12, 2019, defendants filed a motion to

dismiss, stating that plaintiff had failed to provide the signed authorization. Dkt. #25.

Plaintiff has not responded to defendants’ motion. Therefore, I will dismiss this case for

plaintiff’s failure to prosecute it.




                                          ORDER

       IT IS ORDERED that:

       1. Defendants’ motion to dismiss, dkt. #25, is GRANTED.

       2. Plaintiff David E. Sierra-Lopez’s claims are DISMISSED WITH PREJUDICE for

his failure to prosecute them. The clerk of court is directed to enter judgment for defendants

                                              1
and close this case.

       Entered this 3rd day of September, 2019.

                                        BY THE COURT:

                                        /s/
                                        ________________________
                                        BARBARA B. CRABB
                                        District Judge




                                           2
